Title: From Thomas Jefferson to Thomas Mann Randolph, 14 November 1795
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to Mr. Randolph
Monticello. Nov. 14. 95.

Biby’s boats are arrived and have not brought my 4d. nail machine nor hoop iron. Gamble & Temple write me it was in the hands of a Mr. Ball, and sent somewhere up, perhaps to Westham. Will you be so good as to have it sought for, or it may lie months in some out of the way place, or perhaps never be found. It had better come up in some waggon to Colo. Bell, if it can be handily got aboard one, as there is no Milton boat down, and the article is important to be guarded against miscarriage. All well. Adieu.
